Citation Nr: 9927588	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. In March 1989 the RO denied entitlement to service 
connection for a low back disability.

2. The evidence submitted since the March 1989 rating 
decision includes information not previously considered 
which bears directly and substantially upon specific 
matters under consideration as to the issue of entitlement 
to service connection for a low back disability.

3. The record contains no competent evidence showing that the 
veteran's low back disability is causally related to any 
incident of service. 


CONCLUSIONS OF LAW

1. The March 1989 rating decision, which denied entitlement 
to service connection for a low back disability, is final.  
38 U.S.C.A. § 4005 (1988); 38 C.F.R. § 19.192 (1988); 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 20.1103 (1998)).

2. Evidence submitted since the March 1989 rating decision in 
support of the veteran's application to reopen the claim 
for entitlement to service connection for a low back 
disability is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc);  see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).


Analysis

The only pertinent evidence of record prior to the March 1989 
decision wherein the RO denied entitlement to service 
connection for a low back disability was the report of the 
veteran's October 1946 discharge examination.  It notes an 
injury to the lower back sustained in a truck accident in 
Berchesgarden, Germany in January 1946 which did not require 
hospitalization.  The report indicates that the veteran had 
no residual defects as a result of the accident at the time 
of the examination.  Also of record were morning reports 
which indicated that the veteran received unspecified medical 
treatment in March 1946.  In the rating decision, the RO 
indicated that it had unsuccessfully attempted to secure 
private medical records relating to back treatment reportedly 
received by the veteran in 1953 or 1954, 1963 and 1983.

The veteran sought to reopen his claim for service connection 
for a low back disability in March 1994 and following 
evidence has been submitted in support thereof.

VA outpatient records beginning in October 1992 show that the 
veteran consistently reported low back pain and was diagnosed 
with spinal stenosis and peripheral neuropathy.  The record 
also shows that the veteran received an epidural steroidal 
injection for pain and was instructed to undergo physical 
therapy, although he reported for only one appointment.  A 
July 1993 MRI revealed high grade spinal stenosis at L3-4 and 
moderate stenosis at L2-3.

The veteran underwent a general VA examination in May 1994.  
The examiner noted that the veteran stooped forward due to 
mild kyphosis of the spine and complained of back pain.  Full 
range of spine motion was achieved.  Pain was noted as 1+, 
with mild tenderness and no muscle spasm.  The rest of the 
examination was within normal limits.  The pertinent 
diagnosis was degenerative joint disease, lumbosacral spine 
with mild kyphosis and essentially full range of movement for 
his age with 1+ pain, tenderness mild, no muscle spasm.

A September 1994 treatment note indicates that the veteran 
reported having back surgery in August 1994 at the Wadsworth, 
California VA Medical Center, although there is no medical 
record evidence of that surgery.  An October 1996 VA Form 21-
4138 indicates that treatment records had been requested from 
all appropriate facilities.

The veteran testified at an RO hearing in June 1995.  He 
described the truck accident during active duty which he 
contends caused his current back disability and stated that 
the doctor who cared for him at the time of the accident 
offered him medication which successfully treated the pain 
and that he was only seen once following the accident.  
Transcript pp. 2-3.  None of the VA physicians who examined 
or treated him provided an opinion with regard to whether or 
not the veteran's back disability was related to the active 
duty truck accident.  Tr. at p. 5.  After service the veteran 
was a supervisor on farms and ranches in Idaho, Texas and 
Arizona and during that time period he experienced activity-
related back pain and received treatment from 
chiropractor(s), although he no longer has the records and he 
can't recall the chiropractor's name.  Tr. at pp. 5-9.  Both 
before and after active duty the veteran was able to unload 
train cars of 200 pound bags of potash, although after active 
duty he was occasionally unable to perform this duty as a 
result of back pain.  Tr. at 11.

In this case, the evidence added to the record since the RO's 
March 1989 denial consists of VA outpatient records and the 
veteran's testimony.  The VA medical records reflect the 
presence of spinal stenosis and peripheral neuropathy as well 
as degenerative disease of the spine.  This information bears 
directly and substantially upon specific matters under 
consideration.  The Board finds that the information added to 
the record is "new" since it was not available for review 
in March 1989, and is "material" since it bears directly on 
matters which were the bases of the prior denial of service 
connection.  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the Board finds the clinical 
evidence added to the record is "new and material" to the 
veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, 12 Vet. App. at 218-219; Winters 12 Vet. App. at 206-
207.

The Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran's current back 
disability is related to service.  The Board notes that the 
veteran reports being treated for a low back injury sustained 
in a truck accident in January 1946, however, his discharge 
examination was negative for the presence of back pathology 
and indicates that no hospitalization was required as a 
result of the injuries received in the accident.  The 
recently submitted clinical evidence reflects the presence of 
chronic back disability, but does not causally link the 
present back disorder to service.  The Board notes that the 
earliest competent evidence of chronic back disability is 
dated more than 45 years after the veteran's discharge from 
service.  

The only evidence of a nexus between current back pathology 
and service is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the evidence as to continuity of symptomatology is also 
not competent to establish a nexus.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for a low back 
disability.  See 38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for a low back disability, on a ground different from that of 
the RO, the veteran has not been prejudiced by the decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
notes that the veteran has been informed of the elements 
required for a well-grounded claim and he has argued for 
service connection in his original application for VA 
benefits and throughout the course of this appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).




ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a low back 
disability, the appeal is reopened.

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disability is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

